Citation Nr: 0212861	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  95-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



REMAND

The veteran served on active duty from November 1966 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision which denied service connection 
for PTSD and a right eye disorder.  
The Board remanded the case to the RO in September 1997 and 
in December 2000.

As part of his appeal, the veteran was scheduled for a Board 
hearing in Washington, DC, to take place in October 2002.  
However, in September 2002, he requested that, instead of 
that hearing, he have a Board videoconference hearing at the 
RO.  The case must therefore be remanded for the RO to 
schedule such a hearing. 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran 
for a Board videoconference hearing 
at the RO as part of his appeal.  
Thereafter, the case should be 
returned to the Board in accordance 
with appellate procedures.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


